Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Application 17413889, filed 06/14/2021 is a national stage entry of PCT/US2018/068084, International Filing Date: 12/30/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 12/30/2018.		

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/11/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Terminal Disclaimer
4.	The terminal disclaimer filed on 03/01/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
5.	Applicant’s arguments/amendments, filed 02/11/2022 have been fully considered and are persuasive. 
6.	Claims 5,7,15 and 17 are canceled. Claims 21-24 are new claims. 
7.	Claims 1,11 and 21 are independent claims. 
8.	Applicant's remarks and amendments submitted on 04/30/2021 for application number 16/383,394 have been considered and are persuasive in light of the filed remarks and amendments.

Allowable Subject Matter
9.	Claims 1-4, 6, 8-14, 16, 18-24 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance:
11. 	 The following references disclose the general subject matter recited in independent claims 1, 11 and 21. 

Guski (Patent No.: US 6,711,679 B1) provide client certificate contains public key of client. A server securely communicates with the client and communicates with server on behalf of the client. A verification mechanism allows the server to verify the client during communication with the server by examining the certificate data structure having the client certificate and digital signature of the structure encrypted by the client's private key.

Ricci (Pub. No.: US 2014/0309814 A1) provide system comprises multiple processors and multiple memories storing instructions to obtaining an indication of a first server used to control an autonomous vehicle being compromised. The autonomous vehicle having previously been provisioned with a first public key and the first public key being paired with a first private key. The compiling command information including a command for the autonomous vehicle and a digital certificate of a second server used to control the autonomous vehicle in the event of the first server being compromised. The digital certificate including a second public key and being signed with the first private key.

Hayes et al. (Pub. No.: 2021/0316742 A1) provides handling in an autonomous vehicle, including: receiving, by a control system of the autonomous vehicle, from an automation computing system, a remediation sequence comprising a first plurality of operational commands determined to bring the autonomous vehicle to a stop; determining, by the control system, that the error state associated with the autonomous vehicle has been reached; and executing, by the control system, in response to the error state being reached, the first plurality of operational commands.

Hyde et al. (Pub. No.: 2021/0300425 A1) provide a computer architecture for an autonomous vehicle computing system. More particularly, the present disclosure relates to systems and methods that provide an 

Gillett (Pub. No.: 2021/0179137 A1) provide a dining vehicle which may be modulated, in particular for vehicle, more particularly, a semiautonomous vehicle or an autonomous vehicle.

Reasons for Allowance 
12.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  the digital certificate including a second public key and being signed with the first private key, the command being signed with a second private key associated with the second server, the second private key being paired with the second public key wherein compiling the commend information comprises: obtaining access to a set of storage locations, wherein an individual storage location of the set of storage locations stores an individual part of the second private key; accessing, from the set of storage locations, individual parts of the second private key stored in individual storage locations of the set of storage locations; and assembling the individual parts of the first private key to form the second private key; and wherein the command information facilitates: verifying, at the autonomous vehicle, the digital certificate using the first public key; 2Application No.: 17/413,889 Attorney Docket No.: 81XR-332091 Client Ref. No.: D19F00136WO-US in response to the digital certificate being verified, extracting, from the digital  wherein compiling the commend information comprises: obtaining access to a set of storage locations, wherein an individual storage location of the set of storage locations stores an individual part of the second private key; accessing, from the set of storage locations, individual parts of the second private key stored in individual storage locations of the set of storage locations; and assembling the individual parts of the first private key to form the second private key; and wherein the command information facilitates: verifying, at the autonomous vehicle, the digital certificate using the first public key; in response to the digital certificate being verified, extracting, from the digital certificate, the second public key; 4Application No.: 17/413,889 Attorney Docket No.: 81XR-332091 Client Ref. No.: D19F00136WO-US verifying, at the autonomous vehicle, the command using the second public key; and in response to the command being verified, executing, at the autonomous vehicle, the command”, as recited in claim 11 and “… the digital certificate including a second public key and being signed with the first private key, the command being signed with a second private key associated with the second server, the second private key being paired with the second public key, wherein compiling the commend information comprises: obtaining access to a set of storage 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 11 and 22. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.
13.	 The dependent claims 2-10, 12-21 and 23-24 which are dependent on the above independent claims being further limiting to the independent claims 1, 11 and 22 definite and enabled by the specification are also allowed.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





A.G.
March 4, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434